Citation Nr: 0416521	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  98-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for otitis media, right 
ear.

2.  Entitlement to service connection for allergic 
conjunctivitis, status post surgery Pterygium OD, Pinguecula 
OS, Presbyopia, claimed as eye condition.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disability.

4.  Entitlement to an increased evaluation for bronchial 
asthma, currently rated as 30 percent disabling.

5.  Entitlement to an increased evaluation for allergic 
rhinitis, currently rated as 0 percent disabling.

6.  Entitlement to an increased evaluation for chronic 
sinusitis, currently rated as 0 percent disabling.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in an August 2001 statement the veteran 
refers to claims for high blood pressure, nose fracture, and 
skin problems.  These issues are referred to the RO for 
appropriate action.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this 
appeal, when, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).    The RO sent a letter dated in August 2001 that 
informed the veteran of some of what the VCAA requires, but 
the letter only addressed the claim for a neuropsychiatric 
disability, did not address the question of new and material 
evidence, and did not address any of what is necessary to 
grant a claim for an increased rating.  Therefore, this 
notice is inadequate and the RO should ensure that the 
veteran receives proper notification under the VCAA.  
Specifically, the RO should inform the veteran of what is 
necessary for his claims for increased ratings to be granted, 
should inform the veteran of what is necessary for his claims 
seeking entitlement to service connection to be granted, and 
should inform the veteran what is needed to reopen his claim 
of entitlement to service connection for a neuropsychiatric 
disability.  The notification should also inform the veteran 
what evidence he needs to obtain, what actions the RO will 
take, and ask him to submit all available evidence, as well 
as ensure that all other appropriate actions under the VCAA 
have been taken.

The veteran submitted some statements from several private 
physicians.  The RO should contact Drs. Raul Reyes Moreno, 
Samuel Camacho Vazquez, Samadys Ducoudray, and Hector Correa 
Gonzalez and obtain all available treatment records.  The 
veteran has not been examined for his service-connected 
disabilities in more than four years.  The veteran should be 
afforded VA examinations to determine the extent of his 
current disability due to his bronchial asthma, allergic 
rhinitis, and chronic sinusitis.  In addition, the veteran 
should be provided VA examinations to determine the nature 
and etiology of any allergic conjunctivitis, and of any 
neuropsychiatric disability that may be diagnosed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) 
(duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims for increased ratings to be 
granted and what is necessary for his 
claim of entitlement to service-
connection to be granted, and what is 
necessary for his claim to reopen to be 
granted.  In addition, the RO should 
ensure that the veteran is notified what 
action he must take and what action the 
RO will take on his claim, and he must be 
asked to provide all available 
information.  The RO should ensure that 
all requirements of notification under 
the VCAA have been met.

2.  The RO should contact Dr. Raul Reyes 
Moreno, P.O. Box 8307, Caguas, PR 00726-
8307; Dr. Hector Correa Gonzalez, Calle 
Georgetti Num 50, Esquira Rafael Cordon, 
Caguas, PR 00625; Dr. Samadys Ducoudray, 
Quadrangle Medical Center, Suite 305, 
Ave. Munoz Marin #50, Caguas, PR 00725; 
and Dr. Samuel Camacho Vazquez, Camay St. 
#3, Bonneville Heights, P.O. Box 6090, 
Caguas, PR 00726-6090.  The RO should 
obtain copies of all treatment records 
for the veteran from these doctors.

3.  The RO should schedule the veteran 
for a psychiatric examination in order to 
determine if the veteran suffers from any 
neuropsychiatric disability including 
depression, anxiety disorder, a nervous 
disorder, or any other psychiatric 
disability, and if so, whether or not 
this disability is related to service.  
All indicated tests should be conducted, 
and the examiner should review the claims 
folder thoroughly, including the service 
medical records, and the private and VA 
medical records.  The examiner should 
specifically review the service medical 
records indicating a diagnosis of an 
explosive personality, the 1974 VA 
treatment records showing a diagnosis of 
a neuropsychiatric condition, and the 
records from Dr. Ducoudray indicating a 
diagnosis of major depression with 
intermittent explosive disorder.  If a 
psychiatric disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's disability, if any, was 
initially manifested during service or 
was otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

4.  The RO should schedule the veteran 
for an eye examination to determine the 
nature and etiology of his eye disability 
claimed as allergic conjunctivitis.  The 
examiner should conduct all necessary 
tests and should provide a complete 
diagnosis for any eye disability noted.  
The examiner should review the claims 
folder completely including the service 
medical records and especially review the 
treatment note from April 1972 showing 
complaints of photophobia and blurred 
vision with a diagnosis of a corneal 
ulcer.  If an eye disability, including 
allergic conjunctivitis, is diagnosed, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's disability, if 
any, was initially manifested during 
service or was otherwise caused by or 
aggravated by service.  A complete 
rationale for any opinion offered should 
be included.

5.  The RO should schedule the veteran 
for an examination to determine the 
current extent of his disabilities due to 
bronchial asthma, allergic rhinitis, and 
chronic sinusitis.  The examiner should 
conduct all indicated tests including 
pulmonary function testing, if indicated.  
The examiner should comment on the number 
of incapacitating episodes of sinusitis 
per year requiring prolonged (four to six 
week) antibiotic treatment, and the 
number of non-incapacitating episodes of 
sinusitis per year characterized by 
headaches, pain, and purulent discharge 
or crusting.  With respect to allergic 
rhinitis, the examiner is requested to 
determine if there are polyps present or 
if, without polyps, there is a greater 
than 50 percent obstruction of nasal 
passages on both sides or 100 percent 
blockage on one side.

6.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




